Title: To Thomas Jefferson from Tench Coxe, 21 June 1799
From: Coxe, Tench
To: Jefferson, Thomas



Dear Sir
Philada. June 21. 1799.

I have the pleasure of your letter by Dr. B. and feel great pleasure at the partial measures, which you inform me have been taken. As much is done here for the time in the other parts of the affair as I expected, and no deficiency in any respect will take place on the part of the person here on that day that half of what you mention shall arrive. I wish Dr. B had brought Me three, or even one or two of the fives. It waits only for them—I request that they may come directly, and that the necessary steps towards the end may be taken in other proper places.
We know little more than that the French fleet has proceeded towards Cadiz & the Streights; tho I believe more is known here.
The election of Mr. Mc.Kean is considered as promising—
A new republican paper at Hamburg in English and a new antirepublican paper at Altona also in English are about to be established.
The appearances of great excitement, preparation & designs among the Country powers of India are gathered from Hamburg papers of April 20 to 27.
The expectations of American & French Negociation at Hamburg on the 1st. May were great & confident—
The english severities against the Irish and the Irish retaliations on the friend[s] of the English in April were encreasing.
I have a letter of the 26th. April from Hamburg, which says that many of our vessels had arrived there safe, after being boarded by Fr. privateers.
Buonaparte seems to be in a course of steady & extensive establishment. He has discovered the ruins of an unknown City in the Desert—
The Spanish Affairs appear to be surging to a financial crisis, as you may gather from the paper of the 21st.—It is impossible too that they should not feel a disposition to diminish their grievances civil & ecclesiastical. It is probable the power of republican Spain will be brought into action in the present year.
There are to be two great republics in Italy: one of Rome & Naples. The other of Italy north of the old estates of the Church, except Piedmont, which joins France.
Letters from Gore in London, and from M. La Fayettes friends say he is coming out; and in a public Character, as is supposed.
The army of the US. it is said fills pretty fast in most places.
It is reported that the French been joined by the Spanish fleet at  Cadiz, and it is said to be the accot. of the Agnes. This Movement of the French fleet is unexpected, and very hazardous. If they were to double back towards Ireland with the Spaniards it would be a serious affair. That or Toulon or the aid of Buonaparte seems to form the extent of their possible Objects.
It is singular that with accounts to the 1st. of May we have no account that the Russian German Army has been in any Action.
It seems that the British & Irish Union will be hazarded let the latter take it as they may. It is a serious trial of Irish prejudices, and proves the fears of a republican revolutionary convention there. Property in Ireland will not sell in London at this time.
There is something extraordinary in the affairs of Jourdan, Massena & Scherer with the Archduke, Hotz & Kray. I confess I am inclined to beleive that the Armies were as much affected by some unexplained political circumstances as by the military Events. It is very singular that we are informed that the King of Prussia guarrantees the neutrality of all Germany, which is paralyizing it, as to support of the British Turks & Russians.
The British Stocks wonderfully maintain their prices.
British Exch. here is at 11½ ⅌ cent discount on £147.1[0].0 Cy for £100 Stg and steadily so. No other bills, scarcely, sell. This proves that the English are keeping their Money here, and bring-out more—Our 8 ⅌ Ct. loan is 7 ⅌ discot. & steadily from 6 to 8 ⅌ Ct.—
The report of actions between Toussaint & Rigaud are not believed.
We do not hear of any political slips of the P. since his departure for Braintree. I think his nominations for F. had a most seasonable effect to discourage the hopes of our ultimately co-operating with the Enemies of the Fr. Republic—By subsequent accounts from Europe, it seems that it must have been critically important—The death of Mr. Henry is also a very important event: Since it has pleased God to dispense it.
The Pope is taken to Briançon in France, where also Genl. Mack has arrived.
These are the principal articles of current intelligence—I am dr. sir yr very respectf. & ob. st.

 T. Coxe

